EXHIBIT 10.3

 



 

 

SERIES B AMENDMENT AND CONSENT AGREEMENT

 

This Series B Amendment and Consent Agreement, dated as of April 25, 2012 (this
“Agreement”), is by and among RIVIERA HOLDINGS CORPORATION, a Nevada corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER (collectively, and as
identified on the signature pages hereto, the “Guarantors”) and those financial
institutions party to the Credit Agreement (as defined below) as “Lenders”
(collectively, the “Lenders”) as identified on the signature pages hereto (such
Lenders constituting the Required Lenders under and as defined in the Credit
Agreement). All capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Credit Agreement (as defined
below), as amended hereby.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Series B Credit Agreement, dated as of April 1, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, on September 29, 2011, Borrower, and the Guarantors entered into a
Stock Purchase Agreement with Monarch Casino and Resorts, Inc., a Nevada
corporation, and its wholly-owned subsidiary Monarch Growth Inc., a Nevada
corporation (collectively, the “Buyer”), pursuant to which the Buyer agreed to
purchase all of the issued and outstanding shares of common stock of Riviera
Black Hawk, Inc., a Colorado corporation, an indirect wholly-owned subsidiary of
the Borrower and one of the Guarantors (the “Transaction”);

 

WHEREAS, the Borrower has requested that the Required Lenders grant certain
consents, waivers and amendments under the Credit Agreement in connection with
the consummation of the Transaction as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                  Consents. The Required Lenders hereby acknowledge and agree
that, effective as of the Amendment Effective Date (as defined below), the
Transaction shall for all purposes under the Credit Documents or otherwise
constitute a Facility Disposition permitted pursuant to Section 6.4(a)(ii) of
the Credit Agreement, notwithstanding the fact that that the Transaction will
not comply with the proviso at the end of Section 6.4(a) and that the Borrower
will not apply the Net Cash Proceeds of the Transaction (the “Transaction
Proceeds”) as required pursuant to Section 2.3(c) of the Credit Agreement
(compliance with each such provision being waived by the Required Lenders
pursuant hereto).

 



-1-

 

 



2.                  Waivers. As of the Amendment Effective Date, the Required
Lenders hereby waive:

 

(a)                Any mandatory prepayment required pursuant to Section
2.3(c)(i) of the Credit Agreement as a result of the consummation of the
Transaction; it being acknowledged and agreed by the Required Lenders hereunder
that the Transaction Proceeds shall not constitute Excess Cash Flow under the
Credit Agreement; and

 

(b)               The Defaults and Events of Default, if any, arising under
Sections 7.1(a), (b) and (c) of the Credit Agreement in connection with the
consummation of the Transaction (irrespective of whether any such Default or
Event of Default shall arise prior to, on or after the date hereof).

 

3.                  No Other Amendments or Waivers. This Agreement, and the
terms and provisions hereof, constitute the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersede any and all prior
or contemporaneous amendments relating to the subject matter hereof. Except as
expressly set forth herein, the Credit Agreement shall remain unchanged and in
full force and effect. To the extent any terms or provisions of this Agreement
conflict with those of the Credit Agreement, the terms and provisions of this
Agreement shall control. Except as expressly set forth herein, the execution,
delivery, and performance of this Agreement shall not operate as a waiver, or as
an amendment, of any right, power or remedy of the Administrative Agent or the
Lenders under the Credit Agreement or any of the other Credit Documents as in
effect prior to the date hereof, nor constitute a waiver of any provision of the
Credit Agreement or any of the other Credit Documents. The agreements set forth
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse future non-compliance under the Credit Agreement or other Credit
Documents, and shall not operate as a consent or waiver to any further or other
matter, under the Credit Documents.

 

4.                  Effectiveness. This Agreement shall become effective as of
the first date (the “Amendment Effective Date”) on which the following
conditions precedent are satisfied (or waived by the Required Lenders):

 

(a)                Execution of Agreement. Each Credit Party and the Required
Lenders shall have duly executed and delivered this Agreement.

 

(b)               No Existing Defaults. After giving effect to this Agreement,
no Default or Event of Default shall exist as of the Amendment Effective Date.

 

(c)                Payment of Costs and Expenses. The Borrower shall have paid
all unpaid fees, costs and expenses to the extent then due and payable pursuant
to Section 9.5 of the Credit Agreement and as otherwise agreed to by Borrower.

 

(d)               Representations and Warranties. The representations and
warranties made or deemed made by the Credit Parties under this Agreement shall
be true and correct as of the Amendment Effective Date.

 

(e)                Series A Amendment. The Administrative Agent shall have
received a fully executed copy of that certain Series A Amendment and Consent
Agreement, dated as of the date hereof, by and among the Credit Parties, the
Required Lenders and the Required Revolving Lenders (for the purpose of this
Section 5(e) only, as each such term is defined in the Series A Credit
Agreement), and such amendment and consent agreement shall have become
effective.

 

 



-2-

 

 



(f)                Officer’s Certificate. The Administrative Agent shall have
received an officer’s certificate in the form attached hereto as Exhibit 1
executed by the Chief Executive Officer of the Borrower.

 

5.                  Representations and Warranties. To induce the Lenders to
enter into this Agreement, each Credit Party hereby jointly and severally
represents and warrants to the Lenders that:

 

(a)                The execution, delivery and performance by each Credit Party
of this Agreement are within its corporate power, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval (if any shall be required), and do not and will not contravene or
conflict with any provision of law applicable to any Credit Party, the
certificate of incorporation, certificate of formation, by-laws, operating
agreement or other applicable organizational documents of any Credit Party, any
order, judgment or decree of any court or Governmental Authority, or any
agreement, instrument or document, in each case, binding upon any Credit Party
or any of its property;

 

(b)               Each of the Credit Agreement and the other Credit Documents
are the legal, valid and binding obligations of each Credit Party and party
thereto, enforceable against each Credit Party in accordance with their terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

 

(c)                No approval, consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery and performance of
this Agreement by the Credit Parties or with the validity or enforceability of
this Agreement against the Credit Parties (in each case, other than those which
have been obtained on or prior to the Amendment Effective Date).

 

(d)               This Agreement has been duly executed and delivered by such
Credit Party;

 

(e)                After giving effect to this Agreement, no Default or Event of
Default exists.

 

6.                  Affirmation of Guarantee. By executing this Agreement, each
Guarantor hereby acknowledges, consents and agrees that all of its obligations
and liabilities under the provisions of each Credit Document to which it is a
party remain in full force and effect, and that the execution and delivery of
this Agreement and any and all documents executed in connection therewith shall
not alter, amend, reduce or modify its obligations and liabilities under Article
X of the Credit Agreement or any of the other Credit Documents to which it is a
party.

 

 



-3-

 

 



7.                  Miscellaneous.

 

(a)                Credit Document. This Agreement shall be a Credit Document
for all purposes.

 

(b)               Captions. Section captions used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.

 

(c)                Governing Law. This Agreement shall be a contract made under
and governed by the laws of the State of New York, without regard to conflict of
laws principles. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under the laws of the
State of New York, but if any provision of this Agreement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

(d)               Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Agreement. Counterparts delivered
by facsimile or other electronic transmission shall be deemed originals for all
purposes.

 

(e)                Successors and Assigns. This Agreement shall be binding upon
the Borrower, the Guarantors and the Lenders and their respective successors and
permissible assigns, and shall inure to the sole benefit of the Borrower, the
Guarantors and the Lenders and the successors and permissible assigns of such
parties.

 

(f)                References. Upon the effectiveness of this Agreement, each
reference in the Credit Agreement to “this Agreement”, “this Credit Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement shall mean and refer to the Credit Agreement as amended by this
Agreement. Upon the effectiveness of this Agreement, each reference in the
Credit Documents to the “Credit Agreement”, “thereunder”, “therein”, “thereof”
or words of like import referring to the Credit Agreement shall mean and refer
to the Credit Agreement as amended by this Agreement.

 

(g)               Continued Effectiveness. Notwithstanding anything contained
herein, the terms of this Agreement are not intended to and do not serve to
effect a novation as to the Credit Agreement. The Credit Agreement and each of
the Credit Documents, as amended hereby, shall remain in full force and effect.

 

(h)               Borrower Covenant. Promptly upon receipt, the Borrower hereby
acknowledges and agrees to deposit the Transaction Proceeds less cash in the
aggregate amount of $10,000,000 (such aggregate amount, the “Excluded Amount”)
into a segregated deposit account (the “Segregated Account”) in the name of the
Borrower and not to withdraw such portion of the Transaction Proceeds from such
account or invest, expend or use such Transaction Proceeds in any manner without
obtaining the prior written consent of the Required Lenders. Subject to the
Intercreditor Agreement, the Borrower hereby agrees to use commercially
reasonable efforts to enter into (as soon as reasonably practicable, but in no
event later than 30 days, after the date hereof) a Deposit Account Control
Agreement with the Administrative Agent (for the benefit of the Lenders) and the
applicable deposit bank with respect to the Segregated Account. For the
avoidance of doubt, the undersigned Lenders hereby acknowledge and agree that
the Borrower shall be permitted to invest, expend or use the Excluded Amount as
determined by the Borrower in its sole discretion.

 

[Signature pages follow]

 

 



-4-

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

 

BORROWER:

 

RIVIERA HOLDINGS CORPORATION,

a Nevada corporation

 

 

By:       /s/ Andy Choy

Name: Andy Choy

Title: President and Chief Executive Officer

 

 

 

GUARANTORS:

 

RIVIERA OPERATING CORPORATION,

a Nevada corporation

 

 

By:       /s/ Andy Choy

Name: Andy Choy

Title: President and Chief Executive Officer

 

RIVIERA BLACK HAWK, INC.,

a Colorado corporation

 

 

By:       /s/ Andy Choy

Name: Andy Choy

Title: President and Chief Executive Officer

 

[Signature Page to Series B Amendment and Consent Agreement]

 



5

 

 

 

 

SCH/VII Bonds, L.L.C.,

as a Lender

 

 

By:       /s/ Marcos Alvarado

Name: Marcos Alvarado

Title: Senior Vice President

 

SCH/VII Bonds II, L.L.C.,

as a Lender

 

 

By:       /s/ Marcos Alvarado

Name: Marcos Alvarado

Title: Senior Vice President

 

SCH/VII Bonds III, L.L.C.,

as a Lender

 

 

By:       /s/ Marcos Alvarado

Name: Marcos Alvarado

Title: Senior Vice President

 

SCH/VII Bonds IV, L.L.C.,

as a Lender

 

 

By:       /s/ Marcos Alvarado

Name: Marcos Alvarado

Title: Senior Vice President

 

Desert Rock Enterprises, LLC,

as a Lender

 

 

By:       /s/ Daniel Morrell

Name: Daniel Morrell

Title: Chief Financial Officer

 

 

[Signature Page to Series B Amendment and Consent Agreement] 

 

6

 



 

 

Cerberus Series Four Holdings, LLC,

as a Lender

 

By: Cerberus Institutional Partners, L.P. – Series Four, its Managing Member

 

By: Cerberus Institutional Associates, L.L.C., its General Partner

 

 

By:       /s/ Seth Plattus

Name: Seth Plattus

Title: Senior Managing Director

 

Strategic Value Special Situations Master Fund, L.P., as a Lender

 

By: SVP Special Situations LLC, its Investment Manager

 

 

By:       /s/ Lewis Schwartz

Name: Lewis Schwartz

Title: Chief Financial Officer

 

 

[Signature Page to Series B Amendment and Consent Agreement]

 



7

 

 

 

 

Exhibit 1

 

Form of Officer’s Certificate

 

Pursuant to Section 4(f) of the Series B Amendment and Consent Agreement, dated
as of April ___, 2012 (the “Agreement”; capitalized terms used but not defined
herein shall have the respective meanings given to such terms in the Agreement),
by and among RIVIERA HOLDINGS CORPORATION, a Nevada corporation (the
“Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER as identified on the signature
pages thereto and those financial institutions party to the Credit Agreement as
Lenders as identified on the signature pages thereto (such Lenders constituting
the Required Lenders under and as defined in the Credit Agreement), the
undersigned, acting solely in his capacity as Chief Executive Officer of the
Borrower, and not in his individual capacity, hereby certifies as follows:

 

1. On or prior to the date hereof, the Borrower has deposited the Transaction
Proceeds less the Excluded Amount into the following segregated deposit account
in the name of the Borrower (the “Segregated Account”)

 

Name of Bank: ___________________________

City/State of Bank: ___________________________

ABA Number of Bank: ___________________________

Name of Account: ___________________________

Account Number at Bank: ___________________________;

 

2. The Borrower shall not withdraw such portion of the Transaction Proceeds from
the Segregated Account or invest, expend or use such Transaction Proceeds in any
manner without obtaining the prior written consent of the Required Lenders; and

 

3. Subject to the Intercreditor Agreement, the Borrower shall use commercially
reasonable efforts to enter into (as soon as reasonably practicable, but in no
event later than 30 days, after the date hereof) a Deposit Account Control
Agreement with the Administrative Agent (for the benefit of the Lenders) and the
applicable deposit bank with respect to the Segregated Account.

 

IN WITNESS WHEREOF, the undersigned has hereunto executed this officer’s
certificate as of the date set forth below.

 

 

 

By: ________________________________

Name: Andy Choy

Title: Chief Executive Officer

Date: April ___, 2012

 

 

 





 

 

